Mb. Justice Ball delivered the opinion of the court. It is inherent in the verdict that the jury found that in September, 1900, the deceased withdrew from the local lodge. He had the right to terminate his membership at any time, for cause or without cause, as he saw fit, as the organization was a voluntary one, and his membership in it was voluntary. Bacon Ben. Socs., Sec. Ill, and cases cited. It is immaterial whether the deceased, or his brother Frank, wrote, signed and sent to the lodge his resignation, for it appears without dispute that when the committee called upon him to settle his accounts with the lodge, and to demand from him the lodge property then in his possession, he paid, the one and surrendered the other, and declared that he “might become a member again.” The deceased, therefore, by his own acts, during his lifetime, availed himself of his right to withdraw from membership in the lodge. Cramer v. Masonic L. Ass’n, 9 N. Y. Supp. 356; Stewart v. Supreme, etc., 36 Mo. App. 319. That the deceased no longer considered himself a member is shown by his acts and words during his interview with the lodge committee, and the fact that he never thereafter visited the lodge nor further concerned himself about its assessments. That his father, who was present at and took part in the settlement, believed his son had withdrawn from the lodge, appears from his efforts, after the deceased was taken sick, to induce the officers of the lodge to change its books so that they would not show the resignation. That the officers and members of the lodge thought the deceased was no longer one of their number is evident from the acceptance of the tendered resignation and the report made thereon to the parent body. That the defendant acted upon and accepted the report submitted to it is shown by its October, 1900, bulletin, in which he is dropped from the roll of members. The certificate of membership issued by the defendant is based upon the continued membership of the assured in some one of its subordinate lodges. It recites that he “ is a member of society Mo. 244 of said union located in Chicago in the State of Illinois.” This certificate had to be and was approved by his lodge before it became valid-and binding. It also provides it is issued upon the express condition that he “shall, in every particular, while a member of said union, comply with all the laws, rules and requirements thereof.” The constitution and by-laws of the defendant were put in evidence. They provide that monthly assessments for death benefits shall be made, of which each member shall pay his share; that a record of the admission and resignation of each member shall be kept by the local lodge, and by it reported without delay to the parent body; and that in case of the death of any member in good standing in his lodge and in the parent body, his beneficiary shall receive the death benefit for which the deceased was insured. Under these conditions the proposition" that a member can resign from his lodge, and remain unattached, subject to no' duties or obligations, and still keep his certificate in force, requires no answer. The deceased voluntarily withdrew from membership in lodge No. 244; this was accepted and acted upon by the lodge and by the defendant; and thereby he barred his beneficiaries from recovery in this case. Cramer v. Masonic L. Ass’n, supra; Stewart v. Supreme, supra. Counsel for plaintiff in their abstract note the offer and admission of the constitution and by-laws in evidence over their objection and exception, but they do not abstract a single line of such constitution and by-laws, nor do they state the ground of their objection to the same. The rule is well settled that the abstract must be sufficiently full to enable the court to determine from it whether or not the errors assigned are well taken. Johnson v. Bantock, 38 Ill. 111; Strohm v. The People, 160 Ill. 582; City Electric Ry. Co. v. Jones, 161 Ill. 47; Poppers v. Perkins, 61 Ill. App. 250; Schmitt v. Devine, 63 Ill. App. 289. We will not search the record for technical objections to evidence otherwise competent. Counsel for plaintiffs do not point out to us any specific objection in the given instructions, nor any definite reason why the refused instructions should have been given. It is evident that the learned trial judge was of the opinion that the deceased had voluntarily withdrawn his membership, and gave and refused the tendered instructions upon that theory. In so doing he did not commit error. The judgment of the Superior Court will be affirmed. Affirmed.